DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims and specification, filed on 11/4/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okawa et al (JP 2017-036557 A).
Okawa teaches a pressure-sensitive adhesive sheet formed of a pressure-sensitive adhesive layer or glue layer formed on a base layer of cotton that is coated and impregnated with silicone rubber (page 3-4); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention an elastic silicone cotton structure, comprising: a cotton body, a silicone nest body, and at least one glue layer, and the silicone nest body being embedded into the cotton body .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okawa.
Okawa teaches the use of a paper cotton body (page 3) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of a fiber cotton body; and that the adhesive material may be urethane or acrylic resin (i.e., polyurethane or polyacrylic resin) (page 4); and it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of glue (i.e., the weight) on the base material to insure the pressure-sensitive adhesive sheet has the proper adhesive properties and/or bond strength.

Allowable Subject Matter
Claims 3-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the closest prior art of record would not have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the elastic silicone structure wherein the liquid silicone rubber comprises the raw materials of instant claim 3. 
Regarding claims 4-7 and 10, these claims directly or indirectly depend upon claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive. The Examiner notes the Applicant’s request to hold the rejection of claims 1 and 2 at abeyance, but the rejections appears valid and is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783